Joe MARSH, Leroy Owens, Plaintiffs-Appellants,

                                                   v.
    BUTLER COUNTY, ALABAMA, The Butler County Commission, et al., Defendants-Appellees.

                                             No. 99-12813.

                                    United States Court of Appeals,

                                            Eleventh Circuit.
                                             Dec. 4, 2000.

Appeal from the United States District Court for the Middle District of Alabama (No. 97-01421-CV-D-N);
Ira De Ment, Judge.
(Opinion September 7, 2000, 225 F.3d 1243, 11th Cir., 2000).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.
        BY THE COURT:
        A member of this court in active service having requested a poll on whether rehearing should be

granted, and a majority of the judges in this court in active service having voted in favor of granting a
rehearing en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's
opinion is hereby VACATED.